         Case 1:18-cr-00670-JGK Document 33 Filed 03/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA
                                                   18 Cr. 670 (JGK)
            - against -
                                                   ORDER
MALDONADO GARCIA FELIZ,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court received the attached letter from the defendant

regarding his motion for compassionate release filed in ECF No.

32. The Government is not in default for not having answered the

prior    application    because   the   Court   did   not   set   a   briefing

schedule, and applications for compassionate release should be

decided on the merits.

     The Court appoints Patrick Jerome Brackley from the Law

Office of Patrick Jerome Brackley to represent the defendant in

connection with any application for compassionate release. The

defendant may submit any additional papers by April 9, 2021. The

Government should respond by April 23, 2021, and the defendant

may reply by May 5, 2021.

SO ORDERED.

Dated:      New York, New York
            March 19, 2021              ______/s/ John G. Koeltl_______
                                                John G. Koeltl
                                         United States District Judge
Case 1:18-cr-00670-JGK Document 33 Filed 03/19/21 Page 2 of 2
